Citation Nr: 1749951	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to higher initial evaluations for coronary artery disease (CAD) rated 10 percent prior to December 30, 2013; 60 percent from December 30, 2013; and 30 percent from June 28, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

The Veteran served on active duty from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for PTSD with an initial 30 percent rating effective July 3, 2003.  

In an August 2011 rating decision the VA Regional Office (RO) in Cleveland, Ohio granted service connection for CAD, and assigned an initial 10 percent rating, effective May 9, 2011.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.  

The Board remanded the appeal for further development in December 2014.

In an April 2017 rating decision, the RO increased the rating for CAD to 60 percent effective December 30, 2013; a 30 percent rating was assigned from June 28, 2016.  Because the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet App 35, 38 (1993).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2.  Prior to December 30, 2013, CAD was manifested by ejection fraction greater than 50 percent, estimated METs of 6, and use of continuous medication.

3.  From December 30, 2013 to June 28, 2016, CAD was manifested by workload greater than 3 METs but not greater than 5 METs resulting in dyspnea and fatigue and a left ventricular ejection fraction (LVEF) over 30 percent.

4.  From June 28, 2016, CAD manifested with LVEF of 60-65 percent and estimated METs greater than 3-5.

5.  The Veteran is not shown to be unable to secure and follow a substantially gainful occupation due to service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for higher initial evaluations for CAD rated 10 percent prior to December 30, 2013; 60 percent from December 30, 2013; and 30 percent from June 28, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.104, DC 7005 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016).

A.  PTSD

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran has been assigned an initial 30 percent rating for PTSD under Diagnostic Code 9411.  He maintains that his disability warrants a higher rating.

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2016).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher initial rating for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms or serious impairment of social and occupational functioning.  DSM-IV at 47.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD was granted by a September 2010 rating decision with an evaluation of 30 percent effective May 9, 2011  

The Veteran was seen at Chillicothe VA Medical Center in March 2003 for anxiety attacks.  The Veteran attributed them to his guilty feelings of indirectly pushing his oldest son into the Army.  The Veteran's youngest son joined the Navy under his own volition and the Veteran had no trouble with this.  The Veteran reported that he slept up to 11 hours a day, his appetite was excessive and he had gained 20 pounds, his libido was shot, his self-esteem was very low, he had become indecisive, had pulled away from family and friends and activities he enjoyed.  He also reported becoming easily irritable and had low energy and self-esteem.  He had given up a couple of businesses about a year and a half prior because he lost interest.  He reported having lingering thoughts of Vietnam and lots of crying spells.  He was seen at follow-up appointments in March and June.  The Veteran was somewhat introspective and wanted to talk about his sons, both in military service, and his anxiety.  The social worker and the Veteran talked about something he could do to lessen his anxiety.

Records from the Social Security Administration (SSA) include a psychiatry consultation from March 2004.  The Veteran was diagnosed with a panic disorder with agoraphobia in early full remission and a mood disorder.  His GAF score was 60.  It was noted that his panic attacks had been in remission since August 2003.  The Veteran stated that he had been diagnosed with PTSD, but was unable to describe any of the symptoms attributed to this diagnosis.

Chillicothe VA Medical Center treatment records show the Veteran was treated for dysthymic disorder.  A diagnosis of PTSD was noted in October 2004.  In February 2005 a psychology consultation reported a history of marked symptoms of depression after a divorce in July 2004.  The Veteran had adaptive functioning with relatively close relationships with his family and a highly successful career in auto sales.  The Veteran reported that he was doing fine although he was struggling with the effects of the divorce, with feelings of depression and loneliness, and questioning the meaning and purpose of his life and his goals.  The psychologist noted that PTSD had been diagnosed, questionably secondary to the Veteran's divorce as there was no mention of the Vietnam War in the psychologist's notes.  Another psychologist diagnosed adjustment disorder with depression and anxiety and ruled out PTSD.  A clinic note dated in February 2005 shows a GAF of 65.  At an individual psychotherapy visit in June 2005 the Veteran was treated for adjustment disorder with mixed anxiety and depressed mood.  He reported that he often worried about his sons in the military.  

Additional Chillicothe VA medical records from August 2005 to June 2006 show the Veteran continued to receive treatment for a psychiatric condition, variously diagnosed as a mood disorder and PTSD.  A November 2005 psychiatry note indicated the Veteran had been divorced for about a year and did not want another relationship.  It also indicated he golfed about once a week with work friends.

Further VA treatment records show the Veteran received consistent psychiatric treatment since 2008.  He regularly attended group therapy and during these sessions the Veteran reported that he continued to have frequent contact with his children and grandchildren.  For nearly ten years the Veteran participated fully, listened attentively, and related the topic of discussion to his own circumstances.  He consistently stated that he functioned relatively well with respect to his mental health.

The Veteran was afforded a VA mental health examination in June 2010.  The examiner noted that the Veteran was diagnosed with multiple psychiatric diagnoses in the past by different providers, including dysthymia with bipolar disorder type 2, depressive disorder NOS, and mood disorder secondary to general medical condition.  The examiner also noted a history of alcohol abuse.  The Veteran endorsed the following symptoms: occasional panic attacks, daily depression, nightmares and flashbacks, self-isolation, decreased energy and concentration, impaired sleep, and anxiety.  He did not like to be around people and was unable to socialize or enjoy leisure activities as he did before.  The Veteran reported his mother died during March 2010.  One of his brothers and a cousin had also died during January 2010.  He reported that the recent deaths bothered him and at the examination he was tearful talking about his mother's death.  He also reported sometimes seeing his mother and brother and also hearing and talking to them.  He denied any history of assaultive behavior and denied any history of suicide attempts.  The Veteran indicated that he able to take care of his routine responsibilities of self-care.  He reported being married a few times.  The first marriage lasted for three years and he had two children.  The second marriage lasted for 20 years and he had two children from that marriage.  All four children are grown up and on their own.  The third marriage lasted for four years, there were no children from that marriage, and it ended during 2003.  Since that time the Veteran reported having some relationships and at the examination he had a girlfriend.  He reported often breaking up with his girlfriend and then getting back together.  He reported not wanting to get married anymore.  He asserted that the only thing he enjoyed was polishing rocks, which he did as a volunteer at the VA facility in Chillicothe.  

The examiner reviewed the Veteran's history of outpatient and inpatient psychiatric treatment.  On mental status examination, the examiner found the Veteran to be alert, oriented, and cooperative.  The Veteran's mood was sad and his affect was tearful.  Thought processes were coherent but tangential; the examiner had to redirect the Veteran several times during the interview.  The Veteran denied any auditory or visual hallucinations other than seeing his dead mother and brother once in a while.  He did not believe that they were there but he still saw them and talked to them.  The Veteran's eye contact was fair and his interaction during the session was appropriate.  Hygiene was found to be appropriate and his grooming was okay.  Memory was intact for both short term and long term events, although some problems were noted with concentration.  He also had problems with impulse control and problems with sleeping as noted above.  The GAF score was 50.

The Veteran was afforded another VA mental health examination in August 2010.  He reported a positive relationship with his mother and brother who died in 2010.  He had a girlfriend and four adult children; he had a good relationship with only one of them.  He reported that he had friends, but cannot keep them.  He volunteered at a local VA center.  He denied suicidal or homicidal thoughts, or any violence.  On mental status examination, his mood was agitated; affect was normal.  His appearance was neat.  He was fully oriented and thought process and content were unremarkable.  Judgment was intact.  He denied hallucinations.  He reported panic attacks but was unsure of the frequency-they last a few minutes.  Memory was normal.  The examiner noted that the clinical scales suggested symptoms consistent with depression, low self-esteem, anxiety, and anger; but the MMPI-2 results suggest that the Veteran was likely exaggerating his symptoms.  The examiner indicated the Veteran reported mild depressive symptoms and that his PTSD symptoms appeared mild overall and consistent with "occasional decrease in work efficiency and are there intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning."  The examiner assigned a GAF score of 70. The examiner noted that the Veteran was not presently working, but if he were to work it is likely that his sleep problems would interfere with work productivity.  His irritability might intermittently lead to negative interactions with supervisors/co-workers.  However, he has a lengthy work history suggesting that he has been able to adequately manage his symptoms.  

In May 2014 the Veteran testified at a Board videoconference hearing.  He testified that he was seeing a VA psychiatrist every three months.  He reported that his PTSD had a direct impact on his sleep schedule and maintained his PTSD had an effect on his relationships.  He reported having a tumultuous relationship with his girlfriend that had been ongoing for nine years, characterized by him constantly moving in and out.  He asserted that he got panic attacks when triggered - his example was watching a show honoring veterans and crying through the whole thing.  He testified that his PTSD made keeping a job difficult and mentioned having a lot of different jobs, asserting he would get aggravated and move on.  He testified that he did not believe he was capable of going to work and functioning in a job to support himself. 

The Veteran was afforded another VA examination in July 2016.  The examiner diagnosed the Veteran with persistent depressive disorder (dysthymia).  He noted that the most consistent diagnosis in the Veteran's medical records is actually of a depressive disorder and while he has also been diagnosed with PTSD these symptoms appear to be less prevalent than the depressive symptoms.  Unfortunately, given the large overlap of symptomatology between PTSD and depression it was not possible to differentiate which symptom, or portion of the symptom, was due to each diagnosis without resorting to speculation.  However, the examiner concluded that a diagnosis of Other Specified Trauma and Stressor Related Disorder would be appropriate as it appeared the Veteran had more sub-threshold PTSD types of symptoms and this diagnosis would represent a natural progression in the diagnosis of PTSD.  The Veteran indicated he was currently in a significant relationship "together off and on" for ten years.  The Veteran reported having four children from his three marriages.  He did not get to see his two oldest children following his first marriage and indicated he did not have a relationship with them.  He had two children from the second marriage.  He got along well with one of his sons but reported his other son had significant behavioral problems to the point that the son's behavioral problems may have in part led to the end of his second marriage.  He denied current suicidal and homicidal ideations and denied hallucinatory experiences. When asked to describe his mood on most days the Veteran said "it can go either way."  

On mental status examination, the following symptoms were noted: depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that one of the more significant symptoms of Veteran described was his very rigid adherence to his daily routine.  The Veteran's mood was somewhat euthymic throughout the interview as he was able to interact appropriately with the examiner at several times, even appropriately laughing during the examination.  The Veteran said that socially he has very few interactions.  He had taught at least two other individuals how to do leather work but one of them moved to Florida.  Notably, they regularly remain in contact via the phone.  The Veteran said the other friend had "taken advantage of me" financially so he was somewhat wary of his interactions with this individual.  He felt other people have also taken advantage of him throughout his lifetime and as such it is difficult for him to trust other people.  The Veteran also said he did not get along well with the president of his condominium association.  The Veteran said he was easily irritated by people who drove through his neighborhood fast in an attempt to cut between two major roads, noting that he had actually gotten in his car and chased several of these individuals down and confronted them when they had to come to a stop sign.

The Veteran reported that he slept about five or six hours a night and reported some nightmares.  However, the examiner did not endorse the symptom of chronic sleep impairment because the Veteran also reported poorly controlled sleep apnea, restless leg syndrome, and has been diagnosed with narcolepsy.  The examiner explained that the veteran's report of sleep difficulties cannot be attributed to psychological factors until these physical conditions are properly treated.  The examiner concluded that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In addition, the examiner found the symptoms of depression and PTSD overlapped, making it not possible to differentiate which symptom (or portion of the symptom) is due to each diagnosis without resorting to speculation.  With respect to the Board's request for commentary on the impact of the service connected diagnoses have on his ability to function in an occupational environment, the examiner noted that the Veteran appears to be capable of completing multi-step tasks that could be performed in an environment that does not require more than superficial social interactions.  The examiner explained that the Veteran was able to interact with him appropriately; however, he did appear to have some difficulties interacting with others on a sustained basis.  The Veteran was very active in his leisure activity of leather working and the examiner concluded that he would appear to be capable of functioning in an environment that required these types of skills particularly if he were able to work independently.

Based on a review of the evidence and the Veteran's entire history, the Board finds that since the grant of service connection, the Veteran's PTSD has manifested with symptoms that more closely approximate the criteria for a 30 percent rating.  That is, his symptoms have resulted in no worse than mild to moderate occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD has resulted in symptoms that include, but are not limited to: depressed mood, anxiety, nightmares, occasional panic attacks, intrusive thoughts, social withdrawal, startle reaction, social isolation, and discomfort in crowds.  The Veteran also credibly reported panic attacks that were rarely, if at all, experienced after the start of treatment.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by the VA primary care clinicians and VA examiners.  These symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks (weekly or less often), depressed mood, anxiety, mild memory loss, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

Although the 50 percent rating criteria also contemplate panic attacks, memory loss, and depressed mood, the Veteran's frequency of panic attacks, level of memory loss, and degree of mood disturbance and depression is more closely analogous to that contemplated by his current 30 percent rating.  Specifically, the Veteran only reported occasional panic attacks that last no more than a few minutes.  The Veteran's symptoms of depressed mood, subjective mild memory loss, and anxiety, these symptoms are contemplated by the currently assigned 30 percent rating.  The Veteran has been able to maintain productive and meaningful relationships with some family, friends, and fellow group therapy members.  As noted, he taught at least two other individuals how to do leather work.  He regularly maintains contact with them, even with the one who moved to Florida.  He has not described any significant impairment in social or occupational functioning due to panic attacks, depression, or similar symptoms.  Although he has been divorced several times, he has maintained a significant relationship with his girlfriend over the last thirteen years.  He has also maintained a good relationship with one of his sons.  Although his relationship with one of his sons is strained, that son's behavioral problems have been noted as a contributing factor.

Moreover, there is no evidence of additional significant symptoms similar to those included in the criteria for 50 percent such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory to the extent of retention of only highly learned material, impaired judgment, or impaired abstract thinking.  The Veteran was consistently present and engaged at group counseling sessions each month and only reportedly stopped going because he was tired of talking to other people and did not like the frequent change in clinical staff.  While the Veteran did endorse some hallucinations at the 2010 VA examination (i.e. seeing his mother and brother), he denied hallucinations at every other VA examination.  Moreover, this symptom by itself is not shown to have resulted in any significant impact on occupational or social functioning.  Significantly, all of the VA examiners have assessed the Veteran's overall level of impairment as consistent with the criteria discussed in the 30 percent rating.  These examiners have reviewed his clinical history, conducted interviews and examination in reaching these determinations.  Thus, their clinical assessments in this regard are probative.  

The Veteran contends a higher rating is warranted because of his GAF scores.  His GAF scores have ranged from 45 (at January 2009 rating decision), 50 (at the June 2010 VA examination), and 70 (at the August 2010 VA examination).  VA treatment records also reflect GAFs of 60 -65.  Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  An evaluation of the Veteran's overall disability picture supports a rating of 30 percent, especially considering the medical professionals' opinions and GAF scores.

Overall, the preponderance of the evidence indicates that the Veteran's disability picture did not amount to an occupation and social impairment with reduced reliability and productivity during the appeal period due to such symptoms that would warrant a 50 percent rating.  The benefit of the doubt rule does not apply and entitlement to a disability rating in excess of 30 percent for PTSD is not warranted.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There are no additional expressly or reasonably raised issues presented on the record.

B.  CAD

The Veteran seeks a higher initial evaluation for CAD.  Service connection for CAD was granted in an August 2011 rating decision.  The RO assigned an initial 10 percent rating under 38 C.F.R. § 4.104, DC 7005 effective May 9, 2011.  An April 2017 rating decision increased the rating to 60 percent effective from December 30, 2013, and a 30 percent rating effective from June 28, 2016.

Under DC 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent rating is warranted if a workload between 5 and 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilatation.  A 60 percent rating is warranted if there had been more than one episode of acute congestive heart failure in the past year; or if a workload between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30-50 percent.  A 100 percent rating is warranted if there is chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).

VA treatment records indicate the Veteran was seen at the Chillicothe VA Medical Center in May 2008 for a cardiology consult.  The impression was atherosclerotic heart disease by scan, asymptomatic.  The physician suggested an echocardiogram and cardiac catheterization.  In October 2008 his left ventricle ejection fraction (LVEF) was 65 percent.

The Veteran submitted private treatment records from Dr. S. at Cardiology Inc. which noted that he had been diagnosed with CAD in May 2011.  These records show that he was admitted and underwent a left heart catheterization with coronary injection as a result of an abnormal stress test.  An ejection fraction of 55-60 percent was noted.

The Veteran was afforded a VA heart examination in June 2010.  The Veteran reported Chest pain 1 - 2 a week, worse at night when lying on his left side, sharp midsternal chest pain lasting up to 5 mins.  LVEF was 66 percent.  Estimated METs level was 6.0.   There was no congestive heart failure.  Heart size was within normal limits by chest X-ray. Current treatment included medication of terazosin and nitroglycerin.

VA treatment records include cardiology consultation notes.  These consultation notes show LVEF was 64 percent per a thallium test in April 2011 and May 2011; and 67 percent per a study in January 2013.  In April 2013 the Veteran underwent another cardiology catheterization; ejection fraction was 60 percent.

The Veteran was afforded another VA heart examination in December 2013.  The Veteran was on continuous medication required for control of his diagnosed CAD.  No myocardial infraction, congestive heart failure, or arrhythmia was found.  No other heart valve conditions were found.  There was no evidence of cardiac hypertrophy, but there was cardiac dilation based on the echocardiogram completed in December 30, 2013.  LVEF was 55 percent.  EKG and chest X-rays were normal.  An interview-based METs test showed the Veteran had greater 3-5 METs, due solely to the heart condition and characterized by fatigue with walking more than one block.

The Veteran was afforded another VA heart examination in June 2016.  The Veteran was on continuous medication required for control of his diagnosed CAD.  No myocardial infraction, congestive heart failure, arrhythmia, or heart valve conditions were found.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner noted that an echocardiogram from February 2013 revealed LVEF greater than 50 %.  The examiner indicated that exercise stress testing was not required as part of Veteran's current treatment plan and this test was not without significant risk.  Therefore, an interview-based METs test was conducted.  The examiner found a METs level greater than 3-5 characterized by dyspnea, fatigue, and angina.  The Veteran reported shortness of breath, fatigue, and chest pain with moderate activities such as stair climbing and walking distances of 200 feet or more.  The examiner noted that the Veteran had other comorbidities impacting his METS including arthralgia, back pain, and peripheral nerve disease and that his ejection fraction would therefore be more indicative of his cardiac function.

An echocardiogram conducted in July 2017 revealed LVEF of 60-65 percent with the left atrium mildly dilated.  

After consideration of the evidence of record, the Board finds that a higher rating is not warranted for any period on appeal.  The Board acknowledges that in advancing this appeal, the Veteran believes that his disability is more severe than the assigned disability rating reflects; however, the competent medical evidence which consists of diagnostic test results pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.

A rating in excess of 10 percent prior to December 30, 2013 is not warranted.  The next highest rating of 30 percent requires a workload between 5 and 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation.  Prior to December 30, 2013, the evidence of record includes private treatment notes and a VA examination in June 2010.  METs were estimated at 6.  LVEF was 66 percent in June 2010 and 55-60 percent in May 2011.  The VA examination and private and VA medical records were absent findings of cardiac hypertrophy or dilatation.

A rating in excess of 60 percent from December 30, 2013 to June 28, 2016 is not warranted.  The next higher rating of 100 percent is warranted for more than one episodes of congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  At the VA examination on December 30, 2013, the Veteran's LVEF was 55 percent.  The left atrium was mildly dilated.  The examiner found METs (due solely to the heart condition) to be greater than 3 but not greater than 5 METs.  

A rating in excess of 30 percent from June 28, 2016 is not warranted.  The next higher rating of 60 percent disability is specifically designated for a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  The echocardiogram conducted in July 2016 showed the Veteran's LVEF was 60-65 percent.  Interview-based METs was greater than 3-5.  Moreover, the examiner determined that the LVEF was the best representation of the Veteran's function.  As such, the Veteran's disability does not meet the requirements for a rating in excess of 30 percent rating from June 28, 2016.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record.

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Board must evaluate whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).

The Veteran's service connected disabilities include: PTSD (rated 30 percent from July 3, 2003); CAD (rated 10 percent from May 9, 2011, to December 30, 2013, 60 percent disabling from December 30, 2013, to June 28, 2016, and 30 percent from June 28, 2016); and diabetes mellitus type II (rated 20 percent since February 23, 2015).  The Veteran's combined disability rating is as follows: 30 percent from July 3, 2003; 40 percent from May 9, 2011; 70 percent from December 30, 2013; 80 percent from February 23, 2015; and 60 percent from June 28, 2016.

Based on the foregoing, the Veteran met the schedular requirements for TDIU for the period from December 30, 2013 to June 28, 2016.  For the periods prior to December 30, 2013, and since June 28, 2016, the Veteran did not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

These periods notwithstanding, the Board finds that the Veteran's service-connected disabilities have not precluded him from securing and following substantially gainful employment and there is no evidence of unemployability due to service-connected disabilities such that referral to the Director of Compensation Service is warranted.  

The Veteran application for TDIU was received in December 2016.  He listed his last employment as being a general manager at a car dealership until August 2008.  In his statement accompanying the application for TDIU, the Veteran reported that he has had many jobs, most that did not last long, and that he was never able to stay anywhere.  He also reported that whenever he got close to people he seemed to want to get away.  The Veteran contended that he has not worked since 2008 and has not been able to get a job because employers check his record and they know he did not get along with people so he did not receive calls back.  He also contended that his 100 percent disability from Social Security Administration (SSA) is indicative of his inability to work.

The Veteran's girlfriend, S.W., submitted a statement supporting the Veteran's claim for TDIU.  She confirms the Veteran's erratic behavior moving in and out of her household, as well as his inability to maintain employment.  She reported that he worked at five or six dealerships but would only work one day or one week, leaving because he could not get along with someone, usually a manager or assistant manager, and he would go into detail about how terrible a person they were.

SSA records include a disability determination evaluation in March 2004.  An SSA consultant determined that based on current findings the claimant's ability to understand and remember short and simple instructions and carry out short and simple instructions is minimally limited.  His ability to understand and remember detailed instructions and carry out detailed instructions is mildly limited.  His ability to make judgments on simple work related decisions is minimally limited.  His ability to interact appropriately with the public supervisors and coworkers is mildly to moderately limited; ability to respond appropriately to work pressures in the usual work setting is moderately limited, and his ability to respond appropriately to changes in a routine work setting is mildly to moderately limited.

At the June 2010 VA mental health examination, the Veteran reported that he worked in sales from 1973 to 2000 for about 27 years.  He reportedly started feeling depressed and quit his employment for 1 year, but went back to his job in car sales around 2001 and worked until 2008.  Afterwards, he reported doing some odd jobs and finally took retirement and is getting social security/disability because of his multiple physical problems and also symptoms of mental illness.  He reported the only thing he enjoyed was polishing rocks, which he did as a volunteer at the VA facility in Chillicothe.  The Veteran reported this facility has closed and he can longer participate in this volunteer activity.

At the August 2010 VA mental health examination, the Veteran reported that he was in the car business for 35 years and retired in 2008 because he was eligible by age or duration of work. Following the record review and clinical examination, the examiner commented that if the Veteran were to work it is likely that his sleep problems would interfere with work productivity and his irritability might intermittently lead to negative interactions with supervisors/co-workers.  However, the examiner also noted that the Veteran has a lengthy work history suggesting that he has been able to adequately manage his symptoms.

At the December 2013 VA heart examination; the examiner indicated the Veteran's heart condition impacted his ability to work because he has fatigue walking more than one block.  At the June 2016 VA heart examination, the examiner indicated the Veteran's heart condition impacted his ability to work because the Veteran reported shortness of breath, fatigue, and chest pain with moderate activities such as stair climbing and walking distances of 200 feet or more.

A May 2015 VA diabetes examination shows the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  Rather his diabetes is controlled with oral hypoglycemic agents.  Also, the examiner determined that the diabetes does not impact the Veteran's ability to work.

At the July 2016 VA mental health examination, the Veteran said he has very few social interactions.  However, he had taught at least two other individuals how to do leather work before one of them moved to Florida and they regularly remain in contact via the phone.  The July 2016 VA examiner believed the Veteran could work independently and accomplish multi-step tasks, evidenced by his leather working and sales.

In light of the evidence, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevented him from securing or following any substantially gainful employment.  

Although his PTSD makes it difficult to work with people, he has shown the ability to complete work independently, notably on his leather working.  He was able to maintain a nearly 30 year career in car sales prior to retirement.  Further, his background of sales allows him to work in a number of occupations that do not require contact with colleagues.  Although his CAD makes it difficult for him to move long distances, a significant number of occupations, including leather work, require very little mobility.  Although the Veteran indicated polishing rocks was a volunteer opportunity and leisure activity, it is indicative of his capability to complete some types of work.  

Lastly, although SSA granted disability benefits, they took into account all of the Veteran's disabilities, including those not service-connected by VA such as Raynaud's phenomenon, lower back pain, chronic kidney failure, seizure disorder, sleep apnea, joint disorders, foot problems, hip problems, chronic malaise, GERD, keratosis, skin carcinoma, and hyperlipidemia.  VA is limited to analyzing whether service-connected disabilities alone make the Veteran unable to secure and follow a substantially gainful occupation.  The Board finds he is not so limited by PTSD, CAD, and diabetes mellitus type II.  Although his service-connected disability affected his mobility and ability to interact with others, they would not have precluded sedentary employment in an unskilled or semi-skilled position at more than a marginal level.  In the Board's judgment, the existence and degree of the nonservice-connected limitations cannot be disregarded as the service-connected disabilities alone were not of sufficient severity to produce unemployability.  See 38 C.F.R. § 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); see also Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).

Thus, the remaining question here is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, CAD, and diabetes mellitus type II, for purposes of a possible extraschedular TDIU consideration for the periods that he did not meet the TDIU schedular criteria.  The Board finds there is not, and referral for consideration under 38 C.F.R. § 4.16(b) for TDIU is not warranted for the periods prior to December 30, 2013, and since June 28, 2016.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.

Higher initial evaluations for coronary artery disease (CAD) rated 10 percent prior to December 30, 2013; 60 percent for CAD from December 30, 2013; and 30 percent from June 28, 2016 are denied.

A TDIU is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


